Fullerton, J.
(dissenting) — I am of the opinion that appeals in actions of this character are governed by the general statute relating to appeals, and not by the special statute regulating appeals from tax judgments. I think the case should be decided upon its merits, and I therefore dissent from the judgment directed to be entered.
Rudkin, J.
(dissenting) — Inasmuch as the judgment appealed from should be affirmed on the merits, I concur in the result; but I am clearly of the opinion that the time within which an appeal must be prosecuted from a final judgment in an equitable action to get aside a tax judgment and tax sale and quiet title is regulated and controlled by the general appeal statute, and not by the special statute regulating appeals from tax judgments.